Citation Nr: 9920450	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-15 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on August 21, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana, which denied a claim of entitlement to 
reimbursement or payment for the expenses of private 
treatment provided at Lourdes Hospital (LH), Paducah, 
Kentucky, on August 21, 1997.  

In his April 1998 Notice of Disagreement, in addition to 
disagreement with denial of payment or reimbursement for 
unauthorized medical expenses incurred on August 21, 1997, 
the veteran also stated he disagreed with the decision 
regarding emergency hospital treatment for the period from 
September 22, 1997, to September 27, 1997.  The Board is 
unable to find any evidence of record, other than the 
veteran's statement, which reflects denial of a claim for 
reimbursement or payment of medical expenses incurred during 
September 1997, nor is there evidence that the veteran has 
been provided a response to his statement regarding that 
period.  Medical expenses incurred in September 1997 are not 
addressed in a September 1998 Statement of the Case (SOC).  
The veteran's statement regarding a request for reimbursement 
of the cost of unauthorized private medical treatment 
furnished to him during the period from September 22, 1997, 
to September 27, 1997, is referred to the Medical Center for 
appropriate action.


FINDING OF FACT

The injuries for which the veteran sought treatment at LH on 
August 21, 1997 did not pose such a risk to the veteran's 
life or health as to preclude safe transport to a VA medical 
facility located about 55 miles from the veteran's home.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private medical treatment furnished 
to the veteran on August 21, 1997 have not been met.  38 
U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 17.52-17.54, 17.120 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  The criteria for entitlement to payment or 
reimbursement of unauthorized medical expenses are provided 
by statute, at 38 U.S.C.A. § 1728 (West 1991 & Supp. 1998), 
and implemented by regulations at 38 C.F.R. §§ 17.52-17.54, 
17.120 (1998).  

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial determination as to well-groundedness.  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  

The Board notes that the veteran's representative contends on 
appeal that the veteran has presented a well-grounded claim.  
The Board further notes that the veteran was not notified, in 
any communication, that his claim was being denied because it 
was not well-grounded.  In particular, the veteran was 
notified, by an April 1998 determination letter, that his 
August 21, 1997 emergency department treatment was "not a 
true emergency" and that he could have gone to the Marion, 
Indiana VA Medical Center.  Although the veteran was 
erroneously informed, in a September 1998 SOC, that he was 
not treated for service-connected disability, that SOC did 
not specify that the veteran's claim was denied on the basis 
that it was not well-grounded.  Thus, while the Board agrees 
that the veteran's claim is well-grounded, that determination 
does not affect the procedural status or the outcome of the 
claim.  

The governing statutory provision requires, in a claim for 
reimbursement, as in the instant case, there must be evidence 
that services were (1) rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, (2) for service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, and 
(3) must be rendered under circumstances where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994).  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 
49 (1998).  

By a rating decision issued in July 1976, the veteran was 
granted a 60 percent evaluation for service-connected 
disability, and was granted entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  The Board agrees with 
the assertions of the veteran and his representative that the 
veteran meets the total disability criterion required by 
statue.  

The Board notes that, although the SOC erroneously notified 
the veteran that he did not meet the criteria for service-
connected disability, the veteran was provided with complete 
notification of the three criteria in 38 C.F.R. § 17.120.  
The Board notes that the connecting words between each of the 
three criteria were highlighted, so as to call attention to 
the requirement that each of the three criteria, not just the 
requirement that the veteran be treated for service-connected 
disability, must be met in a claim for reimbursement.  The 
veteran was erroneously notified that he did not meet any of 
the three requirements in 38 C.F.R. § 17.120.  Instead, he 
should have been notified that he failed to meet two of the 
three requirements.  

However, there is no evidence or allegation associated with 
the record that suggests that there is any additional 
evidence available which is not of record which might assist 
the veteran to meet either of the remaining two requirements.  
The evidence of record, including the veteran's statements, 
establishes that the only available evidence supporting the 
veteran's claim are his own unsupported lay contentions.  
However, it would be fruitless to remand this claim to remove 
erroneous language from the SOC and notify the veteran that 
he meets one of three statutory requirements for payment of 
medical expenses, the criteria for total service-connected 
disability, based on the 1976 grant of TDIU, where the 
outcome of the claim would be unchanged, since the veteran 
fails to meet the remaining two of the three requirements.  

The regulations require that, even though the veteran has 
been awarded TDIU, he must nevertheless also establish that 
the medical services rendered on August 21, 1997, for which 
he seeks payment or reimbursement, were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and were rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  

In this case, the preponderance of the evidence is against 
both these assertions.  The veteran contends, in his October 
1998 substantive appeal, that the injuries he had sustained 
when he sought private medical services rendered on August 
21, 1997 were too severe to risk traveling to the VA facility 
55 miles away.  The veteran, in his substantive appeal, 
contends that he fell from a ladder onto a concrete patio, 
landing on his back.  The veteran contends that he was 
bleeding profusely from his right arm and from his head, and 
that he had muscle spasms in his back.  

The LH clinical record for August 21, 1997, reflects that the 
veteran complained of back pain, bleeding, and pain in the 
back of the head.  He reported that he did not lose 
consciousness.  His grips were strong, his pupils were equal 
and reactive, and he was alert and oriented on admission to 
the ER at 15:23 (time shown on a 24-numeral clock; 3:23 p.m. 
on a 12-numeral clock).  The bleeding was stopped and he was 
transported for radiologic examination of the spine at 15:29 
(3:29 p.m.).  At 16:30 (4:30 p.m.), the veteran was 
discharged to his home, departing the ER by wheelchair.  This 
evidence establishes that the veteran's bleeding was quickly 
controlled, that he remained in the ER only slightly more 
than an hour, and that he was discharged home.  The reviewing 
VA physician concluded, after reviewing the emergency 
department records furnished by LH, that the veteran's 
injuries treated on that day were not a "true" emergency.  

These facts are consistent with the factual determination of 
the reviewing VA physician that the veteran's injuries did 
not constitute a medical emergency for purposes of 
reimbursement of private medical care.  It is apparent that 
the bleeding was from a minor scalp wound that was closed 
with a skin clip and an abrasion of the right arm; there is 
no indication from the pertinent clinical record of any 
appreciable blood loss.  The Board finds that there is no 
evidence that delay in the veteran's treatment would have 
been hazardous to his life or health.  In particular, the 
Board notes that, although the veteran asserts that he was in 
too much pain to be transported to the VAMC, the veteran has 
not alleged that he sought advice from any health care source 
before making this determination.

Concerning the third criterion under 38 C.F.R. § 17.120 and 
38 U.S.C.A. § 1728, the "feasible unavailability" of VA 
medical facilities, such unavailability is not shown in this 
case.  The reviewing physician determined that the veteran 
could have used the VAMC in Marion, Illinois.  The veteran 
asserts that the Marion VAMC is about 55 miles from his home.  
The Board accepts the veteran's assertion as true, and notes 
that the distance estimated by the veteran is consistent with 
information available in such generally-accepted sources as 
road maps.  

The veteran contends that the fact that he had rib and spine 
fractures made it infeasible for him to be transported to the 
VAMC, and that he was in too much pain to allow the 55-mile 
trip.  The reviewing VA physician provided a medical opinion 
that the veteran could safely have been transported to the 
Marion VAMC.  The evidence of record reflects that the only 
medication administered in the LH emergency department, prior 
to the veteran's discharge at 16:30 (4:30 p.m.), was Lortab, 
5 milligrams, by mouth (p.o.), at 16:20 (4:20 p.m.).  This 
evidence contradicts the veteran's assertion that his pain 
was so severe as to make a transportation distance of 55 
miles infeasible.  

The Board further notes that the veteran himself states that, 
although he had rib and spine fractures, those were not 
discovered until the following month, in late September 1997.  
The Board finds that the fact that the veteran remained at 
home with the undiscovered rib and spine fractures for 
approximately one month following the August 21, 1997 injury 
contradicts the veteran's assertion that he was unable to 
travel to the Marion VAMC without hazard to his life or 
health.  

The Board notes in particular that the veteran has not 
indicated that any physician, private or VA, expressed an 
opinion that his injuries on August 21, 1997 precluded travel 
to the Marion VAMC at that time.  Thus, there is no evidence 
of record that there may be additional evidence which, if 
obtained, could assist the veteran in proving his claim.  See 
generally 38 U.S.C.A. § 5103.  Moreover, the Board notes that 
the veteran stated, in his October 1998 substantive appeal, 
that he was advised, after discovery of the rib and spinal 
fractures, to be careful at home so as not to cause further 
injury.  The veteran did not state that he was advised that 
he should not ride in a car or undertake normal activity.  
Additionally, the veteran stated that he traveled to VA 
facilities for treatment after the rib and spinal fractures 
were diagnosed.  These facts contradict the assertion that 
the Marion VAMC was not feasibly available for treatment of 
injuries the veteran sustained when he fell from a ladder on 
August 21, 1998.  

The Board notes, however, that 38 U.S.C.A. § 1728 is not the 
only statutory provision authorizing payment of private 
medical expenses.  The veteran contends, in essence, that he 
is entitled to reimbursement for the emergency department 
care he received at LH because VA was obligated to provide 
("shall furnish") medical services to him because he is 
totally disabled due to service-connected disability.  38 
U.S.C. § 1710(a)(1)(B).   

The Board recognizes the veteran's argument that, if VA is 
obligated to furnish him emergency care in a VA facility, 
that obligation should continue where there was no VA 
facility that the veteran felt was reasonably available.  
However, the statutory provisions authorizing VA to pay for 
care in non-VA facilities do not include provision for 
payment for non-VA care on the basis of the veteran's 
preference as to length of travel.  See 38 U.S.C.A. § 1710; 
see also Zimick v. West, 11 Vet. App. at 49.  The Board 
further notes that there is no contention in this case that 
the veteran requested or received authorization for the 
August 21, 1997 emergency department treatment at LH at 
issue.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.  
The relevant clinical evidence of record has been reviewed by 
a physician, who concluded that the veteran's condition was 
non-emergent and that a VA facility was available.  The Board 
finds that the clinical evidence supports the physician's 
determination, and that this objective evidence against the 
veteran's claim outweighs the subjective unsupported 
statements contained in the contentions submitted by and on 
behalf of the veteran.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran met the criteria for payment or reimbursement of 
unauthorized medical expenses incurred on August 21, 1997.  
There is no evidence that medical expenses incurred were, in 
fact, authorized.  The APPEAL must be denied.  


ORDER

Entitlement to reimbursement or payment for the expenses of 
unauthorized medical treatment incurred August 21, 1997 is 
denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

